DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
Claim Status
Claims 1, 3, 4, 7, 8, 13-17 and 20-25 are pending. 
Claims 1, 14, and 17 are currently amended.
Claims 9-12 were previously canceled and claims 2, 5, 6, 18, and 19 are canceled.
Claims 1, 3, 4, 7, 8, 13-17 and 20-25 have been examined.
Claims 1, 3, 4, 7, 8, 13-17 and 20-25 are allowed.
Priority
Priority to 371 PCT/JP2017/02344 filed on 06/26/2017 is acknowledged.
Withdrawn Claim Rejections - 35 USC § 102
Response to Applicant’s Arguments
The rejection of claim(s) 1 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Xinling et al. (Chinese Patent Application Publication 101948718, Published 01/19/2011) is withdrawn in view of the amendments to the claims.
Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
The rejection of claims 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xinling et al. (Chinese Patent Application Publication 101948718, Published 01/19/2011) as applied to claims 1 and 13 above is withdrawn in view of the amendments to the claims.
The rejection of claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xinling et al. (Chinese Patent Application Publication 101948718, Published 01/19/2011) as applied to claims 1 and 13 above is moot since the claim is canceled.
The rejection of claims 4, 7, 8, 14, 15, 17, and 20-25 under 35 U.S.C. 103 as being unpatentable over Xinling et al. (Chinese Patent Application Publication 101948718, Published 01/19/2011) as applied to claims 1 and 13 above, further in view of Chang et al. (US Patent 8703474 B2, Published 04/22/2014) is withdrawn in view of the amendments to the claims.
The rejection of claims 2, 5, 18, and 19 under 35 U.S.C. 103 as being unpatentable over Xinling et al. (Chinese Patent Application Publication 101948718, Published 01/19/2011) as applied to claims 1 and 13 above, further in view of Chang et al. (US Patent 8703474 B2, Published 04/22/2014) is moot since the claims are canceled.
The rejection of claims 3 and 16 under 35 U.S.C. 103 as being unpatentable over Xinling et al. (Chinese Patent Application Publication 101948718, Published 01/19/2011) in view of Chang et al. (US Patent 8703474 B2, Published 04/22/2014) as applied to claims 1, 2, 4-8, 13-15 and 17-25 above, further in view of Schuurmans et al. (International Application Published Under the PCT WO 2009/147157 A1, Published 12/10/2009) is withdrawn in view of the amendments to the claims.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Xinling et al. (Chinese Patent Application Publication 101948718, Published 01/19/2011) in view of Chang et al. (US Patent 8703474 B2, Published 04/22/2014) as applied to claims 1, 2, 4-8, 13-15 and 17-25 above, further in 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art teaches or suggests compositions comprising 5-50ppm isoamyl alcohol and 10-100ppm phenylethyl acetate. The prior art also teaches or suggests a fermentation of a milk component with S. thermophilus followed by fermentation of K. marxianus. However, the prior art lacks a teaching wherein the composition comprises 5-50ppm isoamyl alcohol, 10-100ppm phenylethyl acetate, L-phenylalanine, and Kluyveromyces marxianus YIT12612. The prior art also lacks a teaching of a method of forming such a composition comprising using Streptococcus thermophilus YIT2084 and Kluyveromyces marxianus YIT12612. For the foregoing reasons claims 1, 3, 4, 7, 8, 13-17 and 20-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617